DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 


Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: first imaging unit [claims 1, 19-20], second imaging unit [claims 1, 18-20], third imaging unit [claims 1, 18-20], synthesizing unit [claims 1, 9-13, 17], calculating unit [claims 13-15], display unit [claim 17]. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related to an image processing apparatus that processes an image captured by a vehicle-mounted camera, and more particularly, to a method of synthesizing an image captured by a rear camera with an image captured by a side camera.

Prior art for was found for the claims as follows:
Re. Claim 1,
Shimizu (US 2015/0103172 A1) discloses the following limitations: 
	An image processing apparatus (Shimizu: Fig. 20 & Fig. 1, element 2.) comprising: 
a first imaging unit (3R) attached to a side portion of a vehicle and configured to provide a first image obtained by capturing a rear of the side portion including a vehicle body region (Shimizu: Figs. 1, 20 & Para. [0050] disclose camera 3R attached to a side portion of a vehicle and configured to provide a first image obtained by capturing a rear of the side portion including a vehicle body region.); 
a second imaging unit (3B) attached to a rear portion of the vehicle and configured to provide a second image including a rear of the vehicle captured at a first angle of view (Shimizu: Figs. 1, 20 & Para. [0050] disclose camera 3B attached to a rear portion of the vehicle and configured to provide a second image including a rear of the vehicle captured at a first angle of view.); 
a synthesizing unit configured to synthesize (i.e., compositing) the second image corresponding to the vehicle body region of the first image in the vehicle body region (Shimizu: Fig. 20 & Para. [0143]-[0145] disclose compositing the second image corresponding to the vehicle body region of the first image in the vehicle body region.).
Zhang et al., (US 2014/0114534 A1) disclose a third imaging unit attached to the rear portion of the vehicle and configured to provide a third image including the rear of the vehicle captured at a second angle of view (i.e., narrow FOV) narrower than the first angle of view (Zhang: Figs. 21-22 Para. [0092] disclose camera 138 which includes a narrow FOV and a camera 140 which includes a wide FOV. Both cameras are attached to the rear portion of the vehicle.); and 
a synthesizing unit configured to synthesize (i.e., image stitch) the second image and the third image (Zhang: Figs. 21-22 Para. [0092] disclose image stitching the FOV’s together.);
(i.e., since the third image is captured at a narrow angle or FOV, a predetermined condition satisfied is a blind spot region which is not covered by the narrow angle), the synthesizing unit complements the blind spot region by the second image (Zhang: Figs. 21-22 Para. [0092] disclose image stitching the FOV’s together, which complements the blind spot region of the third image by the second image.). 

As per claims 19-20, the claims recite analogous limitations to claim 1 above, therefore the claim mappings have been omitted to exclude redundancy.
	 
Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or in combination. The features are [Claims 1 & 19] “… and when the blind spot region of the third image does not satisfy the predetermined condition, the synthesizing unit synthesizes only the second image in the vehicle body region of the first image without complementing the blind spot region by the second image.” [Claim 20] “… a step of calculating a distance to a trailing object … wherein the synthesizing step sets a projection plane based on the calculated distance, converts coordinates of the first image, the second image, and the third image on the set projection plane, and synthesizes the converted second and third images in a vehicle body region of the converted first image.” These features are not found or suggested in the prior art.

Claims 1, 5-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647. The examiner can normally be reached M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 01-07-2022